Citation Nr: 1142310	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959, from December 1960 to December 1963, and from August 1964 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO decision, which continued an evaluation of 10 percent for degenerative arthritis of the lumbar spine.  

This issue was remanded by the Board in December 2008 and June 2009 for further development.

In an April 2010 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected degenerative arthritis of the lumbar spine to 40 percent, effective July 22, 2009.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2009, a hearing was held before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina RO.  A transcript of that proceeding has been associated with the claims folder.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for entitlement to a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  However, the Board notes that the Veteran has not specifically claimed that he is unemployable due to his service-connected lumbar spine disability.  As such, the Board finds that the issue of entitlement to TDIU has not been raised by the record and need not be adjudicated by the Board in this decision. 
The Board notes that the Veteran's representative requested in the October 2011 Written Brief Presentation that the issue of entitlement to service connection for arthritis of the neck be referred to the Agency of Original Jurisdiction (AOJ) for consideration.  As such, the issue of entitlement to service connection for arthritis of the neck has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period of October 4, 2006, to July 21, 2009, the Veteran's service-connected degenerative arthritis of the lumbar spine is manifested by active and passive right and left lateral rotation and extension of 0 to 30 degrees with no additional loss of motion on repetitive use, active and passive right and left lateral flexion of 0 to 25 degrees with loss of motion on repetitive use of 0 to 20 degrees, active and passive flexion of 0 to 75 degrees with loss of motion on repetitive use of 0 to 70 degrees, and complaints of pain.

2.  For the period of July 22, 2009, to the present, the Veteran's service-connected degenerative arthritis of the lumbar spine is manifested by complaints of pain, flexion of 0 to 26 degrees, an extension of 0 to 5 degrees, left lateral flexion of 0 to 20 degrees, left lateral rotation of 0 to 20 degrees, right lateral flexion of 0 to 25 degrees, and right lateral rotation of 0 to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine for the period of October 4, 2006, to July 21, 2009, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a disability rating in excess of 40 percent for service-connected degenerative arthritis of the lumbar spine for the period of July 22, 2009, to the present, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2006, March 2007, and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board notes that, in the October 2011 Written Brief Presentation, the Veteran's representative indicated that he did not concede that the AOJ reviewed the claims file or all medical records or that all medical records are entirely present now.  If the representative does not believe that all medical records are present, it is the responsibility of the representative or the Veteran to identify the records that are not present.  As no specific records have been identified, the Board is clearly unable to obtain any such unidentified records.  Moreover, there is no indication or reason to believe that all medical evidence of record was not reviewed by the AOJ at the time of the most recent adjudications.  Simply because all evidence was not discussed in detail does not mean that it was not considered in the most recent adjudication or in a previous statement of the case (SOC) or supplemental statement of the case (SSOC).  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for an increased rating for his lumbar spine disability, the Veteran was provided an examination which addressed this claim most recently in July 2009.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the Veteran submitted a claim for entitlement to an evaluation in excess of 10 percent for his service-connected degenerative arthritis of the lumbar spine on October 4, 2006.  In a February 2007 rating decision, the RO continued the 10 percent evaluation assigned to the Veteran's service-connected degenerative arthritis of the lumbar spine under Diagnostic Code 5242.  In an April 2010 rating decision, the RO increased the evaluation assigned to this service-connected disability to 40 percent, effective July 22, 2009, under Diagnostic Code 5242.  The Veteran is seeking a higher rating. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in 2006, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003 changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran underwent a VA examination most recently in July 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported that he usually wears a TENS unit for the past 2 years.  The Veteran reported that he previously worked as a civil service security inspector at Fort Bragg, North Carolina, and retired in 2000.  He reported no time off from work when he worked in civil service.  With regard to effects of his lumbar spine disability around the home, the Veteran reported that he mows "flat parts" of the lawn with a riding mower and his wife mows the rest.  He still works around the home doing repairs and marches in the Rowan Military Guard at funerals.  The examiner notes that the Veteran had a history of urinary symptoms and erectile dysfunction.  It was noted that the Veteran has been treated for prostate cancer by a retro-pubic prostatectomy in February 2006.  The Veteran's urinary incontinence and erectile dysfunction is secondary to the surgical removal of the prostate and not from spinal disease.  The examiner noted that the Veteran does not have numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and pain.  Spasms were not reported.  The Veteran reported that he has had constant pain for the past 5 years.  The Veteran also reported that he had radiating pain down the lateral buttocks, lateral right leg to popliteal area of the knee.  It was noted that there are no flare-ups of the spinal conditions and no incapacitating episodes of spine disease.  The Veteran's posture, head position, and gait were noted as normal.  Inspection of the spine revealed symmetry in appearance.  The Veteran was noted as having no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  Upon examination of the thoracic sacrospinalis muscles, the Veteran was noted as having no spasm, atrophy, guarding, pain with motion, tenderness, or weakness bilaterally.  Sensory examination revealed normal sensation in the lower extremities with regard to pain, vibration, light touch, and position sense.  Reflex examination revealed normal reflex with regard to knee jerk, ankle jerk, and plantar testing.  Upon examination, the Veteran was noted as having a flexion of 0 to 26 degrees, an extension of 0 to 5 degrees, left lateral flexion of 0 to 20 degrees, left lateral rotation of 0 to 20 degrees, right lateral flexion of 0 to 25 degrees, and right lateral rotation of 0 to 20 degrees.  The examiner noted that there is objective evidence of pain on active range of motion and that there is objective evidence of pain following repetition. The examiner noted that there is not additional limitations after 3 repetitions of range of motion.  The Veteran reported that he retired in 2000 due to eligibility by age or duration of work.  The examiner concluded by noting that the Veteran is unable to bend and pick up anything off the floor.  He is unable to lift (at waist level) anything greater than 20 pounds or carry anything greater than 20 pounds.  He is capable of volunteering at the local hospital half a day per week and volunteering at Rowan Honor Guard at funerals during a rifle without marching.  He can walk 2 to 3 miles per day and is capable of sedentary work.  He is not capable of his previously retired job as a safety inspector that required bending and stooping to inspect military equipment. 

The Veteran also underwent a VA examination in November 2006.  The examiner reviewed the medical records.  The Veteran reported that he had continued lower back pain and was told he had osteoarthritis.  The Veteran reported that he has difficulty with activities of daily living and states they are slow but that he is still independent.  The examiner noted that the Veteran had no history of fatigue, weakness, or spasms.  He did have a history of decreased motion, stiffness, and pain.  It was noted that there is no radiation of pain.  It was noted that the Veteran is able to walk more than 1/4 mile but less than 1 mile.  Upon examination of the thoracic sacrospinalis muscles, the Veteran was noted as having no spasm, atrophy, guarding, pain with motion, tenderness, or weakness bilaterally.  It was noted that there is no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's posture, head position, and gait were noted as normal.  Inspection of the spine revealed symmetry in appearance.  The Veteran was noted as having no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Upon motor examination, the Veteran was noted as having active movement against full resistance bilaterally with respect to knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone is normal and there is no muscle atrophy.  Upon sensory examination, the Veteran was noted as scoring a 1 out of 2 bilaterally on vibration and a 2 out of 2 bilaterally on pain, light touch, and position sense.  Upon reflex examination, the Veteran was noted as being normal bilaterally to knee jerk, ankle jerk, and plantar testing.  Upon examination, the Veteran was noted as having active and passive right and left lateral rotation and extension of 0 to 30 degrees, with pain beginning at 30 degrees.  It was noted that there was pain after repetitive use, and there was no additional loss of motion on repetitive use of the joint.  The Veteran was noted as having active and passive right and left lateral flexion of 0 to 25 degrees with pain beginning at 20 degrees and ending at 25 degrees.  It was noted that there was pain after repetitive use, and loss of motion on repetitive use was recorded as 0 to 20 degrees.  The Veteran was noted as having active and passive flexion of 0 to 75 degrees with pain beginning at 70 degrees and ending at 75 degrees.  It was noted that there was pain after repetitive use, and loss of motion on repetitive use was recorded as 0 to 70 degrees.  It was noted that the Veteran retired in 2001 due to eligibility by age or duration of work.   

The Board also reviewed relevant VA and private treatment records.  In an August 2006 VA treatment record, the Veteran complained of worsening pain and stiffness with no neurological deficits or incontinence.  In a January 2007 private treatment record from Rowan Family Physicians, it was noted that the Veteran has difficulty bending, twisting, stooping, and doing any significant lifting.  He has to modify most of the activities that he enjoys, including golf, walking, and physical exercise training.  In a January 2007 VA treatment record, it was noted that the Veteran occasionally has some pain that radiates down the right leg to behind the knee, but this seems to be positional (i.e. when driving).  He denied numbness in his legs or bowel/bladder problems.  In a December 2007 VA treatment record, the Veteran was noted as having degenerative spondyloarthritis, and it was noted that he should take Flexeril for nighttime muscle spasms.  In a May 2008 VA treatment record, the Veteran was noted as losing significant function with marked reduction in neck rotation and hip and back flexion from pain from this arthritis.  In a June 2008 private medical record from Rowan Family Physicians, it was noted that the Veteran is significantly limited in his activities due to pain in his back.  He had to stop participation in sports, golf, cycling, and jogging due to pain in his back.  He has difficulty bending at the waist and has bouts of muscle spasms.   

In an August 2008 VA treatment record, the Veteran was noted as having a limited ability to flex his back, which remains tight.  It was noted that the Veteran is losing significant mobility with increased tightness.  In a November 2008 VA treatment record, it was noted that the Veteran had low back pain, which is the worst at the beltline.  The pain is constant but worse in the mornings.  He has intermittent sciatic to knee level with no permanent numbness or weakness of the legs.  Range of motion of the Veteran's back was noted as being very limited.  It was also noted that there is positive tenderness at the T2-5 levels with associated muscle spasm acting almost like a natural brace for the area.  There is significant spasm of the L/S more than C/S paraspinal muscles with mild tenderness on palpitation.  In a December 2008 letter from a physician at Womack Army Medical Center, it was noted that the Veteran's records had been reviewed and that his level of disability is now more substantial.  It was also noted that he has pain and stiffness in his neck and back that significantly impair his activities of daily living and recreation. 

As noted above, the Veteran is currently assigned a 10 percent evaluation for his service-connected degenerative arthritis of the lumbar spine from the date that the Veteran submitted his claim for an increased evaluation, October 4, 2006, to July 21, 2009.  The Veteran is assigned a 40 percent evaluation for this disability from July 22, 2009, to the present. 

With regard to assigning an increased rating under the General Rating Formula for Diseases and Injuries of the Spine for the period of October 4, 2006, to July 21, 2009, the Board notes that the November 2006 VA examination report reflects that the Veteran had a flexion of the lumbar spine of 0 to 75 degrees, with a flexion of 0 to 70 degrees on repetitive use.  The combined range of motion of the lumbar spine after repetitive use is 215.  The combined range of motion of the lumbar spine after repetitive use is 200.  Additionally, the November 2006 VA examination report specifically reflects that the Veteran had a normal gait, and no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Therefore, the November 2006 VA examination report does not reflect that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, or that he met the range of motion criteria sufficient for an increased rating at that time.     

The Board has also reviewed the private and VA medical records for the period of October 4, 2006, to July 21, 2009.  While these records reflect that the Veteran had lost significant mobility and was experiencing spasms, these records do not reflect that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that the medical evidence of record simply does not reflect that the Veteran's lumbar spine disability met the criteria for an evaluation in excess of 10 percent for the period of October 4, 2006, to July 21, 2009.  As such, an evaluation in excess of 10 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for this time period.

With regard to assigning an increased rating under the General Rating Formula for Diseases and Injuries of the Spine for the period of July 22, 2009, to the present, the Board notes that there is no medical evidence of record reflecting that the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine.  As such, an evaluation in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for this period of time.

The Board notes that the Veteran's representative argued in the October 2011 Written Brief Presentation that the first medical evidence of record of an increased disability was dated in January 2007.  The Board has considered this medical evidence.  However, there is no indication in this evidence that the Veteran met the diagnostic criteria for an increased evaluation under the General Rating Formula for Diseases and Injuries of the Spine at this time.  Moreover, the Board notes the representative's argument that this medical evidence was not of record for the November 2006 VA examination or for the February 2007 rating decision.  However, this medical evidence was clearly of record at the time of the most recent SSOC in April 2010 and, as such, has been considered by the RO, and now by the Board as well. 

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no indication in the evidence of record that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

The Board recognized that it was noted in the July 2009 VA examination report that the Veteran had a history of urinary symptoms and erectile dysfunction and that the Veteran has been treated for prostate cancer by a retro-pubic prostatectomy in February 2006.  The examiner noted that the Veteran's urinary incontinence and erectile dysfunction is secondary to the surgical removal of the prostate and not from spinal disease.  As such, a separate compensable rating cannot be assigned under Note (1).

With regard to other neurologic abnormalities, such as radiculopathy, the Board notes that the Veteran reported at the July 2009 VA examination that he had radiating pain down the lateral buttocks, lateral right leg to popliteal area of the knee.  However, the July 2009 VA examiner also noted that the Veteran does not have numbness or paresthesias.  Furthermore, sensory examination revealed normal sensation in the lower extremities with regard to pain, vibration, light touch, and position sense.  Reflex examination revealed normal reflex with regard to knee jerk, ankle jerk, and plantar testing.  In a November 2008 VA treatment record, it was noted that the Veteran had intermittent sciatica to knee level with no permanent numbness or weakness of the legs.  In a January 2007 VA treatment record, it was noted that the Veteran occasionally has some pain that radiates down the right leg to behind the knee, but this seems to be positional (i.e. when driving).  He denied numbness in his legs or bowel/bladder problems.  At the November 2006 VA examination, the Veteran reported no radiation of pain.  It was also noted at the November 2006 VA examination that, upon motor examination, the Veteran was noted as having active movement against full resistance bilaterally with respect to knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone is normal and there is no muscle atrophy.  Upon sensory examination, the Veteran was noted as scoring a 1 out of 2 bilaterally on vibration and a 2 out of 2 bilaterally on pain, light touch, and position sense.  Upon reflex examination, the Veteran was noted as being normal bilaterally to knee jerk, ankle jerk, and plantar testing.  In an August 2006 VA treatment record, the Veteran did not complain of neurological deficits.

Upon review of all relevant medical evidence of record, the Board notes that the Veteran has complained of radiating pain throughout the course of this appeal.  However, the Board finds no clinical evidence reflecting that the Veteran has radiculopathy to a degree that would be considered to be more than slight in nature, if any at all, so as to warrant a separate compensable rating under Diagnostic Code 8520.  As noted above, sensory and reflex examinations were normal at the July 2009 VA examination. While the Veteran was noted at the November 2006 VA examination as scoring a 1 out of 2 bilaterally on vibration testing, he was also noted as scoring a 2 out of 2 bilaterally on pain, light touch, and position sense, and he did not report radiation of pain at this time.  Without clinical evidence of radiculopathy of either leg that is at least mild in nature, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1) for any period of time on appeal.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of July 22, 2009, to the present, the Board notes that the Veteran is currently receiving the highest rating available based on limitation of motion.  Therefore, an increased evaluation cannot be assigned under 38 C.F.R. § 4.40 and 4.45 for the period of July 22, 2009, to the present.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of October 4, 2006, to July 21, 2009, the Board notes that the November 2006 VA examination report reflected that the Veteran reported a history of decreased motion, stiffness, and pain.  Additionally, physical examination revealed that the Veteran experienced additional loss of motion on repetitive use on lateral flexion and flexion.  However, even considering the range of motion recorded after repetitive use, the Veteran's limitation of motion still did not meet the criteria for a higher evaluation.  The Board has reviewed the VA and private medical records from this time period.  These records do not provide precise measurements of limitation of motion in order to evaluate the Veteran properly.  Therefore, as there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, that is severe enough to warrant an increased evaluation, an evaluation in excess of 10 percent cannot be assigned for this period of time under 38 C.F.R. § 4.40 and 4.45.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative arthritis of the lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected degenerative arthritis of the lumbar spine for the period of October 4, 2006, to July 21, 2009, and is against assigning a rating in excess of 40 percent for the Veteran's service-connected degenerative arthritis of the lumbar spine for the period of July 22, 2009, to the present.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.


ORDER

Entitlement to an increased evaluation for degenerative arthritis of the lumbar spine is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


